Opinion by
Winkler, J.
§ 197. Principal and agent. Where a defendant is sued individually, and seeks to defend upon the ground that he made the contract as the agent of another, and is, therefore, not liable in the action, the burden of proof is upon him to show not only that he was acting as such agent in the contract, but that at the time of making the contract he-informed the other party that he was so acting, and also that he disclosed to such other party the name of the principal for whom he was acting. [Sydnor & Bone v. Hurd, 8 Tex. 98. ]
Reversed and remanded.